Citation Nr: 0007497
Decision Date: 03/08/00	Archive Date: 09/08/00

DOCKET NO. 98-10 141A              DATE MAR 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to an increased evaluation for post-traumatic stress
disorder, currently evaluated as 50 percent disabling.

3. Entitlement to a total rating based on individual
unemployability due to service- connected disability.

REPRESENTATION

Appellant represented by: R. Edward Bates, attorney

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to September
1970 and from March 1980 to June 1982.

This appeal arises from rating decisions of the Department of
Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 1998 the veteran withdrew his request for a hearing.
Also, in the August 1998 correspondence, additional claims for
secondary service connection for depression, substance abuse,
anxiety, intrusive thoughts, isolation, rage, alienation, survival
guilt, psychosis and pain, as well as consideration of an
extraschedular rating for post-traumatic stress disorder and a
permanent and total rating, were raised. These issues have not been
developed or certified for appellate review. They are referred to
the RO for appropriate action.

FINDING OF FACT

The veteran has not presented competent evidence of a nexus between
any current back disorder and service.

CONCLUSION OF LAW

The claim for service connection for a back disability is not well
grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

As to an initial claim, under 38 U.S.C. 5107(a), a VA claimant has
the burden of submitting evidence sufficient to justify a belief by
a fair and impartial individual

- 2 -

that a service-connected claim is well grounded.  See Robinette v.
Brown, 8 Vet. App. 69, 73 (1995). Establishing service connection
generally requires (1) medical evidence of a current disability;
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3)
medical evidence of a nexus between the claimed in-service disease
or injury and the present disease or injury. See Caluza v. Brown,
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 1468
(Fed. Cir. 1997). Alternatively, the second and third Caluza
elements can also be satisfied under 38 C.F.R. 3.303(b) by (a)
evidence that a condition was "noted" during service or during an
applicable presumption period; (b) evidence showing post-service
continuity of symptomatology; and (c) medical or, in certain
circumstances, lay evidence of a nexus between the present
disability and the post-service symptomatology. See 38 C.F.R.
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). In the
case of a disease only, service connection also may be established
under 3.303(b) by (1) evidence of the existence of a chronic
disease in service or of a disease, eligible for presumptive
service connection pursuant to statute or regulation, during the
applicable presumption period and (2) present disability from it.
See Savage, supra.

For purposes of determining whether a claim is well grounded, the
evidence is generally presumed to be credible. See Robinette v.
Brown, 8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet.
App. 19, 21 (1993)). Where the determinative issue involves either
medical etiology (such as with respect to a nexus between a current
condition and an in-service disease or injury) or a medical
diagnosis (such as with respect to a current disability), competent
medical evidence is generally required to fulfill the well-
grounded-claim requirement of section 5107(a) that the claim be
"possible" or "plausible". Grottveit v. Brown, 5 Vet. App. 91, 93
(1993); see Caluza, supra. Where the determinative issue does not
require medical expertise, lay testimony may suffice by itself
(such as in the recounting of symptoms or, in certain
circumstances, attesting to in-service incurrence or aggravation of
a disease or injury). See Caluza, supra; Heuer v. Brown, 7 Vet.
App. 379, 384 (1995) (citing Grottveit, supra).

3 - In general, service connection may be granted for disability
which is the result of disease or injury incurred in or aggravated
by service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303
(1999).

Factual Background. The claims folder does not include any medical
records from the veteran's first period of military service.

On service enlistment examination in February 1980 the spine and
other musculoskeletal system were noted to be normal. On his Report
of Medical History the veteran denied a history of recurrent back
pain. The service medical records do not include any references to
treatment for back pain or a back injury.

The veteran's Report of Medical Examination in April 1982 did not
include a diagnosis of a back disability. On the Report of Medical
History dated in April 1982 and signed by the veteran in May 1982,
a history of recurrent back pain was not checked.

The veteran requested treatment at VA for chronic low back pain in
September 1995. The veteran reported having chronic low back pain
since military service. Examination revealed that the veteran was
intoxicated and had mid lumbar spine spasm. Straight leg raising
was negative. The diagnosis was lumbosacral strain. VA Notes from
October 1995 reveal that the veteran called and inquired about
refilling his medication. He was told that an appointment had been
made for an orthopedic consult.

The veteran filed a claim for service connection for a back
disorder in December 1996.

In December 1996 the veteran was admitted for treatment of post-
traumatic stress disorder at the Palo Alto VA Medical Center. The
veteran gave a history of back problems since he repelled from a
helicopter while in Berlin in the military.

4 -

back in Berlin, Germany. The injury occurred in 1982 during an air
show. He was repelling from a helicopter and injured his back.

Analysis. The service medical records do not include any references
to a back injury in 1982. The first medical evidence of a back
disability appears in September 1995 VA medical records.

Even if the Board were to accept the veteran's statement that he
injured his back in service no competent medical evidence has been
submitted which provides a nexus between any back injury in service
and any current back disability. The statement of the veteran is
not considered competent medical evidence. A lay person is not
competent to make a medical diagnosis or to relate a medical
disorder to a specific cause. See Espiritu v. Derwinski, 2 Vet.
App. 492, 494 (1992).

The Board noted the references in the medical records to a history
of a back injury in the military. unenhanced reports of a history
transcribed by a medical examiner do not constitute "competent
medical evidence" for the purposes of establishing a well grounded
claim. LeShore v. Brown, 8 Vet. App. 406 (1995).

The veteran's claim for service connection for a back disability is
not well grounded.

ORDER

Service connection for a back disability is denied.

REMAND

The veteran contends that he is unable to work because of the
severity of his post- traumatic stress disorder. December 1981
service medical records reveal that the veteran was evaluated and
"alcoholism-habitual-excessive drinking" was the

5 -

habitual-excessive. The veteran was referred for treatment of
alcoholism. A VA assessment for post-traumatic stress disorder in
April 1996 revealed that the veteran needed alcohol treatment. He
was drinking twelve beers daily. He had a history of 18 driving
under the influence (DUI) citations resulting in two prison terms.
He was referred to the Chemical Dependency Treatment Program
(CDTP).

On the veteran's must recent VA examination in July 1998 the
veteran was diagnosed with alcohol dependence, post-traumatic
stress disorder, dysthymia and insomnia related to post-traumatic
stress disorder. A Global Assessment of Functioning (GAF) score of
55 was assigned. The examiner stated that the GAF was for all of
his diagnoses combined since they were interrelated and service
connected.

The veteran's only service-connected psychiatric disorder is post-
traumatic stress disorder. The veteran's attorney in an August 1998
letter raised claims for secondary service connection for several
symptoms including substance abuse. Section 8052 of the Omnibus
Budget Reconciliation Act of 1990, Pub. L. No. 101- 508, Section
8052, 104 Stat. 1388, 1388-351, prohibited, effective for claims
filed after October 31, 1990, the payment of compensation for
disability that is a result of a veteran's own alcohol or drug
abuse. The payment of compensation is prohibited whether the claim
is based on direct service connection, or under 38 C.F.R. 3.310(a),
on secondary service connection of a disability proximately due to
or the result of a service-connected condition. Further,
compensation is prohibited regardless of whether compensation is
claimed on the basis that a service-connected disease or injury
caused the disability or on the basis that the service-connected
disease or injury aggravated the disability. VAOPGCPREC 2-97; See
also 38 U.S.C.A. 1110 (West 1991).

The statute prohibits VA from paying compensation for alcoholism.
Even if the RO awarded service connection for alcoholism no
compensation would be payable. For that reason the degree of
disability attributable only to post-traumatic stress disorder must
be ascertained. In Romeo v. Brown, 5 Vet. App. 388 (1993), the
United States Court of Appeals for Veterans Claims (Court) of noted
that when the Board


to provide adequate reasons, bases, including (1) an analysis of
the probative value of the evidence submitted by or on behalf of
the veteran and (2) citations to independent medical authority to
support the Board's conclusion on the level of impairment. See
Shoemaker v. Derwinski, 3 Vet. App. 248, 253-54 (1992); see also
Hood v. Brown, 4 Vet. App. 301, 303 -04 (1993) (Board must explain,
in the context of the facts presented, the criteria used in
determining the rating category into which the veteran's symptoms
fall). In order to determine if the veteran's post-traumatic stress
disorder alone causes him to be unemployable his claim must be
remanded for further development.

The veteran is also seeking a total rating based on individual
unemployability. In the August 1998 letter the attorney requested
that a VA examination of the veteran's service-connected
disabilities be conducted. In addition to post-traumatic stress
disorder, the veteran is also service-connected for residuals of
fractures of the fourth and fifth fingers of the right hand. There
are no records of treatment or examinations of the veteran which
reveal the current severity of the veteran's residuals of fractures
of the fourth and fifth fingers. In order to determine if these
disabilities affect the veteran's employability he should be
afforded a VA examination.

Accordingly, pursuant to VA's duty to assist in the development of
facts pertinent to his claim under 38 U.S.C.A. 5107(a) (West 1991);
38 C.F.R. 3.103(a) (1999), the Board is deferring adjudication of
the issue of entitlement to an increased evaluation for post-
traumatic stress disorder and a total rating pending a REMAND of
this case to the RO for further development as follows:

1. The RO should obtain information as to all health care providers
who have treated the veteran in the recent past for symptoms
attributable to PTSD. After obtaining any necessary -authorization
from the veteran, the RO should contact the medical care providers
identified and request copies of treatment records that are not
already incorporated in the claims file.

- 7 -

2. The veteran should be afforded a psychiatric examination to
determine the current severity of his post-traumatic stress
disorder. All necessary tests and studies, including appropriate
psychological studies (if determined to be necessary by the
psychiatrist), should be conducted in order to identify and
describe the symptomatology attributable to post-traumatic stress
disorder. The claims folder and a copy of this remand must be made
available to the physician for review in conjunction with the
examination. The report of examination should contain a detailed
account of all manifestations of the post-traumatic stress disorder
found to be present. The examiner must comment on the extent to
which PTSD affects occupational and social functioning. A multi-
axial assessment should be conducted, and a thorough discussion of
Axis IV (psychosocial and environmental problems) and Axis V
(Global Assessment of Functioning (GAF) score), with an explanation
of the numeric code assigned, is to be included.

3. The veteran should be afforded a VA examination by an
appropriate specialist to determine the severity of the veteran's
residuals of fractures of the right fourth and fifth fingers. The
claims folder should be made available to the examiner in
conjunction with the examination. The examiner should specifically
comment on any impairment due to pain and whether or not any
complaints of pain are supported by adequate pathology.

Following completion of the above actions, the case should be
reviewed by the RO. If the benefits sought remain denied, or if a
notice of disagreement is received

and give the veteran and his attorney an opportunity to respond.
The case should then be returned to the Board for further appellate
review.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Gary L. Gick 
Member, Board of Veterans' Appeals

9 -



